Citation Nr: 0300216	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  00-08 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from July 1950 to July 1953 
and from June 1958 to March 1973.  The appellant is his 
widow.

This appeal to the Board of Veterans' Appeals (Board) 
arises from a December 1999 rating decision of a regional 
office (RO) of the Department of Veterans Affairs (VA).  
The RO denied service connection for the cause of the 
veteran's death.  



FINDINGS OF FACT

1.  According to the death certificate, the veteran died 
in September 1999, at age 69, from metastatic pancreatic 
cancer.  No contributory cause of death is listed.

2.  At the time of his death, service connection was in 
effect for multiple disabilities, including diabetes 
mellitus.  

3.  There is competent evidence of an etiologic 
relationship between service-connected diabetes mellitus 
and the veteran's fatal metastatic pancreatic cancer.  



CONCLUSION OF LAW

A service-connected disability caused or substantially or 
materially contributed to the veteran's death.  
38 U.S.C.A. §§ 1310, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.312, 3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Background

The death certificate shows that the veteran died in 
September 1999, at age 69, from metastatic pancreatic 
cancer.  No contributory cause of death is listed.  An 
autopsy was not performed.  At the time of his death, 
service connection was in effect for several disabilities, 
including diabetes mellitus.  The report of the veteran's 
separation from service indicates that he served in 
Vietnam.  

The medical evidence does not establish the presence of 
pancreatic cancer during service or to a compensable 
degree during the first year after either of the veteran's 
two periods of active service.  William H. Babcock, M.D., 
in a statement dated in February 1998, related that the 
veteran had metastatic pancreatic cancer.  Pancreatic 
cancer was first confirmed by VA on a CT-guided biopsy in 
January 1999.  

A statement, dated in May 2000, was received from Dr. 
Babcock.  The physician remarked that the it was certainly 
possible that Agent Orange was an incriminating factor in 
causing the veteran's pancreatic cancer.  It was also 
possible that pancreatic cancer was related to his 
diabetes.  The physician pointed out that it was more 
likely than not that Agent Orange was a contributing 
factor for the development of the veteran's cancer.

A report, dated in September 2001, was received from a VA 
physician.  According to the physician, it was unlikely 
that the veteran's service-connected conditions, such as 
inferior myocardial infarction, atherosclerotic heart 
disease, hypertension, diabetes mellitus, peripheral 
vascular disease, intermittent claudication, peripheral 
neuropathy, or impotency contributed to the veteran's 
death.  It was observed that the pancreatic cancer by 
itself has a rapid progression, and there is no cure for 
it.  Further, it was the physician's opinion that there 
was no connection between Agent Orange exposure and the 
veteran's pancreatic carcinoma.  

A video conference hearing was held by the undersigned 
member of the Board in December 2001.  In testimony, the 
appellant asserted that the veteran's exposure to Agent 
Orange led to his fatal pancreatic cancer.  She referred 
to physicians who had informed her of a relationship 
between herbicide exposure and pancreatic cancer.

The Board sought medical expert opinion from a VA 
specialist with respect to the etiology of the veteran's 
pancreatic cancer.  The response from the specialist, 
dated in August 2002, begins by summarizing the veteran's 
medical history.  The remainder of the specialist's report 
follows:


With respect to the specific questions 
posed to me in your request, I respond 
as follows:

1.	Is it at least as likely as not 
that the veteran's pancreatic cancer 
had its onset in or was manifested 
within on year postservice?

NO

2.	Is it at least as likely as not 
that the veteran's exposure to 
herbicide agents resulted in the 
pancreatic cancer that caused his 
death?

NO - I am not aware of any data that 
indicates an increased risk of 
pancreatic cancer in persons exposed to 
Agent Orange.  However, there is 
evidence that indicates heavy and 
prolonged exposure to DDT and related 
compounds can cause pancreatic cancer 
in humans.

3.	Is it at least as likely as not 
that the pancreatic cancer was 
etiologically related to or aggravated 
by a disability of service origin, 
including diabetes mellitus?

Possibly (see summary at end of this 
letter) - According to DeVita, Cancer: 
Principles and Practice of Oncology, 
5th Ed., "Diabetes mellitus has long 
been associated with pancreatic cancer; 
however, the precise relationship has 
yet to be defined."  Also, "A meta-
analysis of studies published between 
1975 and 1994 showed that pancreatic 
cancer occurred with increasing 
frequency in patients with long-
standing diabetes."  This establishes a 
possible causal relationship, but it is 
impossible to quantify the probability 
of the causal relationship.

4.	Is it at least as likely as not 
that the veteran's service-connected 
disabilities played a part in his 
death, combined with another condition 
to cause death, and/or aided or lent 
assistance to the production of death?  

NO - The median survival for patients 
with unresected pancreatic cancer is 
approximately six months.  This disease 
is not curable, except for an 
approximate 30% cure rate in the 
minority of patients that can be 
completely resected.  Gemcitabine 
chemotherapy has been shown to improve 
symptoms in patients with metastatic 
disease, but has not been definitely 
shown to improve the length of 
survival.  5-Fluorouracil has not been 
shown to improve the length of survival 
in these cases.  This veteran's length 
of survival after diagnosis in January 
1999 was consistent with expectations.  
His survival as measured from 1997, 
when cancer was initially suspected, 
exceeds the norm.  His death was in no 
way hastened by concurrent medical 
problems, including, and not limited 
to, his service-connected illnesses, 
diabetes mellitus and hypertension.

5.	Do you disagree with any opinion 
of record concerning the issue 
presented to the Board?

YES - Dr. Babcock provided a letter 
that stated that the veteran's cancer 
was possibly related to his Agent 
Orange exposure, and then submitted an 
amended letter that stated the cancer 
was more likely than not related to the 
exposure.  As stated above, I do not 
think that there is enough evidence in 
the medical literature to support this 
assertion, and certainly there is no 
evidence that would allow the risk to 
be quantified to a degree of 50/50 
certainty.

In summary, I feel that there is not 
enough evidence in the medical 
literature to support the notion that 
it is at least as likely as not the 
this veteran's cancer was causally 
related to his Agent Orange exposure.  
In contrast, there is sufficient 
evidence to conclude that his diabetes 
mellitus may have been causally related 
to the development of pancreatic 
cancer.  However, in my opinion as a 
clinician and as a physician-scientist, 
it is not possible to quantify this 
relationship in the terms that you 
requested.  I am not saying that there 
is less than a 50/50 chance of 
causality; I am simply saying that I 
cannot state that there is greater than 
a 50/50 chance that the diabetes led to 
the development of the cancer.  To do 
so would be pure conjecture.

Added to the record was a statement, dated in September 
2002, from Craig N. Bash, M.D.  The physician referred to 
studies demonstrating a link between exposure to 
herbicides and pancreatic cancer.  After reviewing the 
veteran's claims file and medical history, it was his 
opinion that that it was likely (greater than 50 percent) 
that the veteran's pancreatic cancer was caused by his 
exposure to Agent Orange.  Further, it was the physician's 
opinion that the veteran's pancreatic cancer was likely 
caused by his underlying Agent Orange-induced diabetes, 
based on the medical record, claims file and medical 
literature.  In support of his opinion, he referred to 
studies demonstrating increased risk of death from 
pancreatic cancer among patients with diabetes.  Excerpts 
from medical research studies accompany Dr. Bash's 
statement.  

II.  Analysis

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, which made several amendments to the law 
governing VA claims.  Among other things, this law 
eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to its duty-
to-assist obligation.  It revised section 5103 to impose 
on VA, upon receipt of a complete or substantially 
complete application, a duty to notify the claimant of any 
information, and any medical or lay evidence, not already 
submitted that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West Supp. 2001).  The VCAA also 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, and provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A (a)(1), (d) (West Supp. 2001).  
Implementing regulations are now codified in the Code of 
Federal Regulations, including 38 C.F.R. §§ 3.102, 3.159 
and 3.326.  

Additionally, VCAA requires that VA notify a claimant as 
to what evidence, if any, will be obtained by the claimant 
and what evidence, if any, will be retrieved by VA.  See 
Quartuccio v. Principi, 16 Vet App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159).  A review of the claims file indicates that this 
duty to notify the claimant of evidence gathering 
responsibilities has not been met.  However, the decision 
which follows results in a full grant of the benefit 
sought on appeal.  Accordingly, the Board concludes that 
adjudication of this appeal, without referral to the RO 
for further consideration under the new law and 
regulations, poses no risk of prejudice to the appellant.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2002).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).  In addition, certain chronic diseases, including 
malignant tumors, may be presumed to have been incurred 
during service if they first become manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related.  
For a service- connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather, it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310 (West 1991); 38 C.F.R. § 3.312 (2002).

The evidence demonstrates that pancreatic cancer, the 
disease which resulted in the veteran's death, was first 
objectively demonstrated more than two decades after the 
veteran completed active service.  It is not otherwise 
contended.  Rather, it is contended that the veteran's 
fatal pancreatic cancer resulted either from his exposure 
to Agent Orange during service or from his service-
connected diabetes mellitus.  

In regard to the appellant's claim relating the veteran's 
fatal pancreatic cancer to Agent Orange exposure, the 
record discloses that the veteran served in Vietnam; 
accordingly, he is presumed to have been exposed to Agent 
Orange.  However, since pancreatic cancer is not one of 
the diseases associated with exposure to herbicide agents, 
the disease is not subject to presumptive service 
connection under governing criteria.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.309(e).  Nevertheless, service connection 
for the cause of death may be established based on 
evidence demonstrating an actual link between exposure to 
Agent Orange and the development of pancreatic cancer.  
Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  

A review of the claims file indicates medical opinion both 
favorable and unfavorable to a link between the veteran's 
exposure to Agent Orange while in Vietnam and the 
development of pancreatic cancer, the disease which caused 
his death.  However, there is competent evidence that it 
is at least as likely as not that the veteran's pancreatic 
cancer was causally related to his service-connected 
diabetes mellitus.  Accordingly, with resolution of 
benefit in the appellant's favor, the Board concludes 
service connection for the cause of death is warranted on 
the basis of an etiological relationship between service-
connected diabetes mellitus and the veteran's fatal 
pancreatic cancer.  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 


ORDER


Service connection for the cause of the veteran's death is 
granted.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

